DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15/12 is objected to because of the following informalities:  in line two it recites “at at least”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Baumann et al. (US 4275320).
	Regarding claim 1, Baumann et al. discloses:
A rotor (12, Fig 1) for an electric machine (abstract), the rotor comprising: 
an electric coil arrangement (14); and
a winding carrier (15) radially exterior to  the coil arrangement (14) and at least partially enclosing the coil arrangement on a radially outer side of the coil arrangement;
wherein the rotor (12) includes an inner cavity (22) for circulating a fluid coolant (28) such that the liquid coolant comes into direct contact with a radially inner side of the coil arrangement (14) as the rotor rotates (C3 ll 25-68).


A rotor (12) for an electric machine (abstract), the rotor comprising:
an electric coil arrangement (14); and
a winding carrier (15) radially exterior to  the coil arrangement (14) and at least partially enclosing the coil arrangement on a radially outer side of the coil arrangement; 
and an additional support element skeleton (26a,b) supporting the winding carrier from a radially inward direction;
wherein the rotor includes an inner cavity (22) for circulating a fluid coolant (28) such that the liquid coolant comes into direct contact with a radially inner side of the coil arrangement (14) as the rotor rotates (C3 ll 25-68).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2,3,5-7,9,10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 4275320) in view of Shoykhet (US 6129477).
	Regarding claim 2/1, Baumann et al. disclose the invention as discussed above, except wherein the electric coil arrangement comprises a superconducting conductor material.
	Shoykhet disclose wherein the electric coil arrangement comprises a superconducting conductor material (C1 II 14-16, C2 ll 8-15), in order to facilitate superconduction, provide thermal insulation and withstand high rotor torque.

The motivation to do so is that it would allow one to facilitate superconduction, provide thermal insulation and withstand high rotor torque (C2 ll 8-15 of Shoykhet).

Regarding claim 3/1, Baumann et al. disclose the invention as discussed above, except further comprising a plurality of coil arrangements; wherein each of the plurality of coil arrangements is arranged in a separate respective winding carrier.
	Shoykhet disclose further comprising a plurality of coil arrangements (80, Fig 5); wherein each of the plurality of coil arrangements is arranged in a separate respective winding carrier (78).
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Baumann et al. to further comprising a plurality of coil arrangements (80, Fig 5); wherein each of the plurality of coil arrangements is arranged in a separate respective winding carrier (78), as Shoykhet disclose.
The motivation to do so is that it would allow one to have a torque tube construction which thermally isolates a winding support from shaft ends yet is simple and inexpensive to manufacture and which does not increase overall motor size (C3 ll 45-49 of Shoykhet).


	Shoykhet disclose further comprising an additional support element skeleton (94,96) supporting the winding carrier (78) from a radially inward direction.
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Baumann et al. further comprising an additional support element skeleton (94,96) supporting the winding carrier (78) from a radially inward direction, as Shoykhet disclose.
The motivation to do so is that it would allow one to have a torque tube construction which thermally isolates a winding support from shaft ends yet is simple and inexpensive to manufacture and which does not increase overall motor size (C3 ll 45-49 of Shoykhet).

Regarding claim 6/5, Baumann et al. in view of Shoykhet disclose the invention as discussed above. Baumann et al. do not disclose further comprising a plurality of cavities adjoining, on their radially inner side, the support element and, on their radially outer side, the coil arrangement and/or the winding carrier.
	Shoykhet disclose further comprising a plurality of cavities adjoining (holes for bolts 98), on their radially inner side, the support element (94) and, on their radially outer side, the coil arrangement and/or the winding carrier (holes for coolant tubes 97 flowing into 78).

The motivation to do so is that it would allow one to have a torque tube construction which thermally isolates a winding support from shaft ends yet is simple and inexpensive to manufacture and which does not increase overall motor size (C3 ll 45-49 of Shoykhet).

Regarding claim 7/1, Baumann et al. disclose the invention as discussed above, except further comprising a binding band fixing the winding carrier in the rotor.
	Shoykhet disclose further comprising a binding band (82) fixing the winding carrier (78) in the rotor.
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Baumann et al. to have it further comprising a binding band (82) fixing the winding carrier (78) in the rotor, as Shoykhet disclose.
The motivation to do so is that it would allow one to have a torque tube construction which thermally isolates a winding support from shaft ends yet is simple and inexpensive to manufacture and which does not increase overall motor size (C3 ll 45-49 of Shoykhet).

	Shoykhet disclose further comprising an electrically conductive damping screen (82, Cl 2 II 1-5) radially surrounding the coil arrangement (78).
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Baumann et al. to have it disclose further comprising an electrically conductive damping screen (82, Cl 2 II 1-5) radially surrounding the coil arrangement (78), as Shoykhet disclose.
The motivation to do so is that it would allow one to have a torque tube construction which thermally isolates a winding support from shaft ends yet is simple and inexpensive to manufacture and which does not increase overall motor size (C3 ll 45-49 of Shoykhet).

Regarding claim 10/1, Baumann et al. disclose the invention as discussed above, except wherein the winding carrier is iron-free.
	Shoykhet disclose wherein the winding carrier is iron-free (Shoykhet is silent regarding the use of iron).
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Baumann et al. disclose wherein the winding carrier is iron-free (Shoykhet is silent regarding the use of iron), as Shoykhet disclose.


Regarding claim 12, Baumann et al. discloses:
An electric machine (abstract) comprising:
a rotor (12) comprising:
an electric coil arrangement (14); and
a winding carrier (15) radially exterior to  the coil arrangement (14) and at least partially enclosing the coil arrangement on a radially outer side of the coil arrangement;
wherein the rotor (12) includes an inner cavity (22) for circulating a fluid coolant (28) such that the liquid coolant comes into direct contact with a radially inner side of the coil arrangement (14) as the rotor rotates (C3 ll 25-68).
Baumann et al. do not literally disclose a fixed stator.
Shoykhet teaches the use of a fixed stator (32).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Baumann et al. to have a fixed stator, as Shoykhet teaches disclose.
The motivation to do so is that it would provide a superconducting machine (C1 ll 49-57 of Shoykhet).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 4275320) in view of Armstrong (US 2016/0365182).
Regarding claim 8/1, Baumann et al. disclose the invention as discussed above, except wherein the liquid coolant comprises hydrogen.
Armstrong teaches an apparatus wherein the liquid coolant comprises hydrogen (para 47), to cool a superconducting coil.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Baumann et al. wherein the liquid coolant comprises hydrogen, as Armstrong teaches.
The motivation to do so is that it would allow one to cool the coil (para 47 of Armstrong).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 4275320) in view of Oda et al. (US 4839214).
Regarding claim 11/1, Baumann et al. disclose the invention as discussed above, except wherein the rotor has an average density of no more than 8 g/m3 over a total volume of the rotor.
	Oda et al. disclose wherein the rotor has an average density of no more than 8 g/m3 over a total volume of the rotor (C7 ll 45-55 claim 1), for the purpose to exhibit light weight, small thermal expansion, high heat resistance, and high strength.
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Baumann et al. wherein the rotor has 
The motivation to do so is that it would provide a rotor with light weight, small thermal expansion, high heat resistance, and high strength (C1 ll 61-64 of Oda et al.).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 4275320) in view of Shoykhet (US 6129477), further in view of Werst et al. (US 2008/0122311).
Regarding claim 13/12, Baumann et al. in view of Shoykhet disclose the invention as discussed above, except wherein the electric machine generates a power density of at least 5 KW/kg.
Werst et al. discloses an apparatus wherein the electric machine generates a power density of at least 5 KW/kg (para 56), to provide a device for various high power high-speed operations.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Baumann et al. in view of Shoykhet wherein the electric machine generates a power density of at least 5 KW/kg, as Werst et al.
The motivation to do so is that it would permit one to provide a device for various high power high-speed operations (para 56 of Werst et al.).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 4275320) in view of Shoykhet (US 6129477), further in view of Bruyere (US 2012/0326666)
Regarding claim 14/12, Baumann et al. in view of Shoykhet disclose the invention as discussed above, except wherein the electric machine generates a nominal power of at least 5 MW.
Bruyere teaches a device wherein the electric machine generates a nominal power of at least 5 MW (para 60).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Baumann et al. in view of Shoykhet wherein the electric machine generates a nominal power of at least 5 MW, as Bruyere teaches.
The motivation to do so is that it would allow one to provide power as needed (para 60 of Bruyere).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 4275320) in view of Shoykhet (US 6129477), further in view of De Lepine (US 2014/0077645).
Regarding claim 15/12, Shoykhet disclose the invention as discussed above, except wherein the rotor spins at at least 1000 revolutions per minute.
De Lepine teaches a device wherein the rotor spins at at least 1000 revolutions per minute (para 29), to provide a device for high speeds.

The motivation to do so is that it would allow one to provide a device for high speeds (para 29 of De Lepine).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 4275320) in view of Lewis et al. (US 2008/0161189).
Regarding claim 16/1, Baumann et al. disclose the invention as discussed above, except further comprising a cryostat wall radially surrounding the coil arrangement.
Lewis et al. discloses an apparatus further comprising a cryostat wall radially surrounding the coil arrangement (para 7).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Baumann et al. to further comprising a cryostat wall radially surrounding the coil arrangement, as Lewis et al. discloses.
The motivation to do so is that it would allow one to provide a superconducting machine (title, para 7 of Lewis et al.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,5-17 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834